     Case 3:19-cv-00174-DPM Document 56 Filed 08/18/20 Page 1 of 1



          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   NORTHERN DIVISION

ANDRE CARTER                                                PLAINTIFF

v.                      No. 3:19-cv-174-DPM

BPL PLASMA, INC.                                         DEFENDANT

                            JUDGMENT
     Carter's complaint is dismissed with prejudice.



                                                 {I'
                                 D .P. Marshall Jr.
                                 United States District Judge
